NOTICE: This order was filed under Supreme Court Rule 23 and is not
                   precedent except in the limited circumstances allowed under Rule 23(e)(1).

                                       2021 IL App (3d) 190594-U

                               Order filed November 30, 2021
     _____________________________________________________________________________

                                                 IN THE

                                  APPELLATE COURT OF ILLINOIS

                                           THIRD DISTRICT

                                                  2021

     DAVE CARTER and REGINA BOHMANN,        )     Appeal from the Circuit Court
     as Co-Special Administrators of the    )     of the 12th Judicial Circuit,
     ESTATE OF CODY CARTER, Deceased,       )     Will County, Illinois
                                            )
             Plaintiffs-Appellants,         )     Appeal Nos. 3-19-0594, 3-19-0595, 3-
                                            )     19-0596, 3-19-0601 (Consolidated)
             v.                             )     Circuit Nos. 13-L-906, 14-L-200,
                                            )     14-L-203, 13-CH-2102 (Consolidated)
     WESLEY TOWNSHIP, a body Politic,       )
     JENNIFER FENDER, Administrator of the  )     Honorable Raymond Rossi
     Estate of CHEYENNE FENDER,             )     Judge, Presiding.
             Defendants                     )
     (Wesley Township, a body Politic,      )
             Defendant-Appellee).           )
     _____________________________________________________________________________

           JUSTICE HOLDRIDGE delivered the judgment of the court.
           Justice McDade and Justice Wright concurred in the judgment.
     _____________________________________________________________________________

                                                ORDER

¶1          Held: In consolidated action for wrongful deaths against Township arising out of
                  automobile accident, trial court properly granted summary judgment in favor of
                  Township pursuant to the Tort Immunity Act.

¶2          The combined plaintiffs (Plaintiffs) brought this consolidated action against Defendant

     Wesley Township (the Township) to recover damages arising out of the deaths of their children
     in an automobile accident that occurred on a Township road that had flooded after a rainstorm.

     The trial court denied the Plaintiffs’ motion for partial summary judgment and granted the

     Township’s motion for summary judgment. The Plaintiffs appeal the trial court’s judgment.

¶3                                                 FACTS

¶4          James Bailey, as Special Administrator of the Estate of Matthew Bailey, Case No. 2014 L

     200, Margo Sembach as the Special Administrator of the Estate of Micalah Sembach, Dave

     Carter and Regina Bohmann as the Special Administrators of the Estate of Cody Carter, and

     Jennifer Fender as Special Administrator for the Estate of Cheyenne Fender (collectively,

     Plaintiffs), each filed wrongful death and Survival Act claims against the Township. Their cases

     were consolidated before the trial court.

¶5          On March 11, 2013, Cheyenne Fender was driving a vehicle eastbound on Ballou Road

     over a waterway known as Forked Creek in Wesley Township. Matthew Bailey, Cody Carter,

     and Micalah Sembach were passengers in the vehicle. It had rained significantly on and prior to

     March 11, 2013, and the water from the rainfall had caused Forked Creek to flood over Ballou

     Road. As the vehicle approached a bridge spanning Forked Creek, there was water overflowing

     and pooling onto the road. After encountering the water, Fender lost control of the vehicle. The

     vehicle slid onto the bridge, collided with a guardrail on the bridge, knocked the guardrail off the

     bridge, and fell into the water beneath the bridge. The vehicle came to rest upside down in the

     creek. Fender, Bailey, Carter, and Sembach drowned in the creek.

¶6          The Township is a municipal entity located within an unincorporated area of Will

     County, Illinois. It is undisputed that: (1) the roadway and bridge crossing over Forked Creek at

     the accident site on Ballou Road are within the maintenance jurisdiction of the Township and its

     road district commissioner; (2) the Township does not own, supervise, maintain, operate,


                                                      2
     manage, or control Forked Creek, including the portion of the creek near the bridge; (3) the

     Township did not employ police officers or own police cars or emergency vehicles. All police

     and law enforcement services for the Township were provided by the Will County Sheriff’s

     Office.

¶7             Joe Rodawold was the road commissioner for Wesley Township on and before March of

     2013. Rodawold was the only full-time employee of the Wesley Township Road District and the

     only person who had the authority to close roads, to place signs or barricades on roads, or to

     install, replace, or upgrade anything on the roads in the Township's maintenance jurisdiction.

     Rodawold knew that Ballou Road flooded approximately six times per year. During his

     deposition, Rodawold testified that the Township had never placed barricades or flashing lights

     on Ballou Road to close the road or to warn of flooding on the road, either immediately before

     the accident or on any prior occasion when the road had flooded. The Township did not own any

     barricades or road closure equipment.

¶8             Rodawold further testified that he had observed water crossing over Ballou Road at

     approximately 5:00 a.m. on the day of the accident. At that time, Rodawold noticed that water

     had accumulated on the west side of the bridge up to 20 feet from the bridge approach.

     Rodawold chose not to drive his Ford F350 truck through the water because he was concerned

     that the water might come up to the axles of his vehicle.

¶9             Rodawold further stated that, during heavy rain events in 2013, flooding would occur on

     Ballou Road as well as at least ten other locations on Township controlled roads within the

     Township. All of these roads were flooded at the time of the accident. According to Rodawold,

     flooding routinely occurred on these roads because the Township was situated at the bottom of

     the drainage system in southern Will County. Rodawold testified that it would be impossible


                                                      3
       from a financial standpoint to bring every one of these roads out of the flood plain. He stated

       that he had considered whether to try to alter the roadway on Ballou Road to reduce flooding but

       he determined that it would be prohibitively expensive.

¶ 10          Raymond Lainey, a witness for the Township, testified that he was traveling eastbound

       on Ballou Road near the accident site at approximately 4:52 p.m. on the day of the accident.

       Some distance west of the bridge, Lainey observed what he estimated to be roughly 50-60 feet of

       water over the road at 12 inches deep followed by 40 feet of exposed dry and clear roadway

       between the area where the water ended and the bridge deck. He also noticed that the bridge’s

       south guardrail was missing. Lainey testified that, at the time he made these observations, it was

       not yet dusk and there was still daylight.

¶ 11          Bruce Gould, the County Engineer for Will County from 2008 to March 2017, testified

       by deposition. During his deposition, Gould testified that the conditions of Ballou Road in the

       vicinity of Forked Creek on the morning of March 11, 2013, made the roadway unsafe for use by

       the traveling public. Gould stated that it was the duty of the elected authority of the Will County

       highway system to protect persons using any roads within the system and to take care of any

       problems that existed. He testified that it is the highway commissioner’s discretionary decision

       whether to close a road within the system he supervises. The decision whether to close a road

       due to the depth of water on the road is a “subjective” decision made by the highway

       commissioner. However, Gould opined that, if it gets to the point where the traffic cannot use

       the road, the County has no other choice but to close the road. Gould further stated that, if

       Rodawold had told him that he had a flooding problem on Ballou Road in the vicinity of Forked

       Creek and asked to borrow some barricades or lights or signs, Gould likely would have

       accommodated that request.


                                                        4
¶ 12          Raymond Semplinski, the administrator of the maintenance division for the Will County

       division of transportation at the time of the incident, also testified. Based on his experience as

       the maintenance administrator and his review of the Will County Sheriff’s report and the relevant

       deposition transcripts, Semplinski opined that, on the day of the accident, the portion of Ballou

       Road near Forked Creek was unsafe to the traveling public. Semplinski stated that, had that same

       condition arisen on a County highway, the affected pavement would have been closed to traffic

       as soon as practicable after it was discovered that standing water was overtopping the roadway.

       Semplinski further testified that, if Ballou Road had been part of the County's highway system

       on the date of the accident, and the County Department of Transportation had been aware of the

       flooding conditions testified to by Rodawold, immediate action upon notification would have

       been taken to close Ballou Road to the public and to place proper signage, lights, and/or

       barricades. Semplinski agreed with Gould's statement that, if Rodawold had asked to borrow

       some barricades, lights, or signs, to address the flooding on Ballou Road, Gould likely would

       have accommodated that request.

¶ 13          Kenneth R. Agent testified on Plaintiffs’ behalf as a controlled expert witness. Argent

       prepared a report in which he opined that: (1) the accident occurred when the driver lost control

       of the vehicle after encountering water over West Ballou Road on the eastbound approach to the

       bridge over Forked Creek; (2) West Ballou Road should have been closed after the existence of

       water over the road was known; (3) the accident occurred during darkness with no source of

       illumination of the accident site; (4) there was no warning of the water until it was encountered;

       (5) even during daylight conditions, a driver approaching the accident site would not have been

       able to determine the depth of the water on the road; (6) the driver of the vehicle lost control of




                                                         5
       the vehicle, which caused the decedents' deaths; and (7) the vehicle was out of control from the

       time it encountered water on Ballou Road until the time it struck the guardrail.

¶ 14          During his deposition, Agent proffered opinions as to the Township’s duty under the

       circumstances and its breach of that duty. He testified that

              “nobody has to tell you to do anything. You have a duty as the person that’s

              maintaining your roadway, the entity that’s maintaining your roadway to be aware

              of the hazards of your roadway *** and then respond to the hazard, which wasn’t

              done here. *** “You know where the water floods. Therefore, those are the places

              you go in advance, put a permanent sign up. And when water gets high, you go

              close the roads. That’s their duty. *** When a road is impassable or dangerous

              because of water over it, your duty as the person, the entity in charge of the

              roadway is to close that road[.]”

¶ 15          Agent identified four things Wesley Township should have done to maintain Ballou Road

       in a passable condition and to alleviate the recurring flooding problems, including digging

       ditches next to the roadway, grading the turf adjacent to the roadway, installing a culvert

       underneath the roadway, and raising the elevation of the road. However, Agent admitted that,

       even if all of these improvements were performed, water could still get over the roadway and it

       would not eliminate the possibility of water accumulating over Ballou Road. Although he

       admitted that the existing signs posted on the corners of the bridge did not cause or contribute to

       the accident, he opined that the Township should have “initially provided warning signs or

       devices” in the form of an advance warning sign and barricade.

¶ 16          On July 16, 2018, the Township moved for summary judgment pursuant to multiple

       sections of the Local Governmental and Governmental Employees Tort Immunity Act (the Act),


                                                        6
       745 ILCS 10/1-101 et seq. (West 2012). After receiving briefing and hearing oral argument on

       the Township’s summary judgment motion, the trial court initially denied the motion. At that

       time, the trial court made the following findings of fact and law: (1) the Township had notice of

       problems, including flooding on Ballou Road, for years prior to the March 11, 2013, accident;

       (2) the Township’s highway commissioner knew that the road flooded approximately six times

       per year; (3) the Township controlled the use and maintenance of the road; (4) the Township had

       a duty to use reasonable care to maintain its property, including Ballou Road, in a safe condition;

       (5) on the morning of the accident, the highway commissioner personally observed that the road

       was impassable and unsafe and turned his own truck around to avoid damage to the truck; (6) the

       flooding rendered Ballou Road unsafe; (7) it is undisputed that the Township took no action to

       close Ballou Road; (8) the Township had a duty to close Ballou Road under the circumstances;

       (9) the Township had no discretion in the matter (i.e., the Township’s duty to close Ballou Road

       under the circumstances was ministerial); and (10) the Township breached its duty.

¶ 17           On March 15, 2019, the Plaintiffs filed a motion for partial summary judgment on

       liability arguing that: (1) the Township had breached its duty to close the road and to prevent the

       Plaintiffs’ decedents from traveling on it at the time of the accident, and (2) the Township’s

       failure to take these actions was a proximate cause of the Plaintiffs’ decedents’ deaths. The

       Plaintiffs sought and were granted leave to file amended complaints in their respective actions.

       On or about April 3, 2019, Plaintiffs filed their final amended complaints, the operative

       complaints in this litigation.

¶ 18           On or about May 22, 2019, the Township filed its answer and affirmative defenses to the

       Plaintiffs’ amended complaints. The Township asserted affirmative defenses of immunity under

       various sections of the Act. The Plaintiffs filed answers to the Township’s affirmative defenses.


                                                        7
¶ 19            On June 19, 2019, the trial court denied the Plaintiffs’ motion for partial summary

       judgment without making any findings of fact or conclusions of law. On July 19, 2019, the

       Plaintiffs filed a motion for clarification of the trial court’s order denying their motion for

       summary judgment in which they asked the court to articulate factual findings supporting its

       Order.

¶ 20            On August 13, 2019, the Township filed a renewed motion for summary judgment

       seeking dismissal of the Plaintiffs’ amended complaints on grounds of immunity under multiple

       sections of the Act. The trial court set the Township’s motion for hearing on September 10,

       2019. On September 4, 2019, the Plaintiffs moved to strike the Township’s renewed motion for

       summary judgment.

¶ 21            At the September 10, 2019, hearing, the trial court granted the Township’s renewed

       motion for summary judgment and dismissed the case without expressly ruling on the Plaintiffs’

       motions. During the hearing, the trial court stated that “the duty and the breach of duty either

       have been adjudicated or at this point I'm going to-- if not, then I would say, yes, there is a duty

       and there has been a breach of duty.” When ruling for the Township, the court said, “[w]ell, I

       hope plaintiffs appeal and I hope I'm reversed *** I recognize this is probably the third time I

       changed my mind.”

¶ 22            On October 7, 2019, the Plaintiffs filed a motion for clarification, modification and/or

       reconsideration of the trial court’s Order and a motion to stay the Order pending the Plaintiffs’

       filing of a notice of appeal. On October 7, 2019, the trial court denied the Plaintiffs’ motions for

       clarification, modification and/or reconsideration and stay.

¶ 23            This appeal followed.




                                                         8
¶ 24                                               ANALYSIS

¶ 25          Summary judgment is appropriate where the pleadings, depositions, and admissions on

       file, together with any affidavits and exhibits, when viewed in the light most favorable to the

       nonmoving party, indicate there is no genuine issue of material fact and that the moving party is

       entitled to judgment as a matter of law. County of Cook v. Village of Bridgeview, 2014 IL App

       (1st) 122164, ¶ 10. We review the trial court's ruling on a motion for summary judgment de

       novo. LaSalle Bank, N.I. v. First American Bank, 316 Ill. App. 3d 515, 521 (2000).

¶ 26          The Plaintiffs argue that the trial court erred in granting summary judgment for the

       Township pursuant to the Act and in failing to grant their motion for partial summary judgment.

¶ 27          The Township raises several arguments in support of the trial court’s judgment, including

       assertions of immunity under multiple section of the Act. However, we address only one of the

       Township’s arguments because we find it to be dispositive.

¶ 28          Section 3–110 of the Act provides:

                   “Neither a local public entity nor a public employee is liable for any

                   injury occurring on, in, or adjacent to any waterway, lake, pond, river or

                   stream not owned, supervised, maintained, operated, managed or

                   controlled by the local public entity.” 745 ILCS 10/3-110 (West 2012).

¶ 29          It is undisputed that the Township does not own, supervise, maintain, operate, manage, or

       control Forked Creek, including the portion of the creek near the bridge. It is also undisputed

       that the Plaintiffs’ decedents died when they drowned in Forked Creek. The Plaintiffs have not

       alleged or presented evidence suggesting that the decedents died or were injured outside of the

       creek, e.g. when the vehicle hit the guardrail. The Plaintiffs seek compensation solely for the

       decedents’ drowning deaths in the creek. Section 3-110 provides absolute, unqualified immunity


                                                        9
       to the Township for deaths occurring in Forked Creek, a river that the Township does not own,

       supervise, manage, maintain, or control.

¶ 30          Our appellate court’s decision in McCoy v. Illinois International Port District, 334 Ill.

       App. 3d 462 (2002), is directly on point. In McCoy, a longshoreman slipped off a sea wall and

       fell into the Calumet River, where he drowned. By statute, the Illinois International Port District

       (Port District) was responsible for the maintenance of the facilities on the properties near the

       water. McCoy, 334 Ill. App. 3d at 464. The Port District’s contract with the decedent’s

       employer provided that the Port District retained all control and possession of the property at the

       landing where the decedent worked, and that the Port District had the duty to “provide and

       maintain in good order and repair for the use intended the dock, wharf and open land.” Id. at

       463. Photographs taken by OSHA after the accident showed that the concrete area on which the

       decedent was required to work was crumbled and dilapidated, and the Port District’s executive

       director testified that the dock had not been repaired for at least 15 years prior to the accident.

       Id.

¶ 31          The special administrator of the decedent’s estate sued the Port District alleging that it

       had negligently failed to maintain the property in questions, specifically the sea dock/wall from

       which the decedent fell. Id. at 464. The Port District moved to dismiss, arguing that it was

       immunized from liability pursuant to section 3-110 of the Act because it did not own, supervise,

       maintain, operate, manage or control the Calumet River. The trial court granted the Port

       District’s motion and dismissed the negligence count of the claimant’s complaint.

¶ 32          On appeal, the plaintiff argued that section 3-110 should not apply because the Port

       District played a role in the maintenance, control, supervision, and management of the river by

       conducting business on the river and through its responsibility for the sea walls that contained


                                                         10
       the river. Id. at 466. Our appellate court affirmed the trial court’s dismissal of the plaintiff’s

       negligence count pursuant to section 3-110. Our appellate court ruled that the plain language of

       section 3-110 unambiguously provides that, if a local public entity or public employee does not

       own, supervise, maintain, operate, manage, or control the river or other waterway, “there is no

       liability for any injury occurring on, in, or adjacent to the waterway.” Id. at 468. Our court held

       that the Port District’s statutory duty was limited to the maintenance of the port, harbor, and

       water and land terminal facilities, and that the Port District did not control the waterways

       themselves. Id. Accordingly, our appellate court found that section 3-110 immunized the Port

       District from liability for the decedent’s death. Id.

¶ 33          Other decisions of our appellate court have applied the same analysis and reached similar

       results. For example, in Choice v. YMCA of McHenry County, 2012 IL App (1st) 102877, our

       appellate court held that section 3-110 immunized a public charter school and the board of

       education from liability for the deaths of students who drowned on the Fox River while attending

       a school-sponsored event at a nearby camp because the school defendants did not control or

       “supervise” the Fox River. Our appellate court reasoned that, although the teacher chaperones

       had a duty to supervise the students, they did not “supervise” the river because they had no right

       to control access to the river “derived from a proprietary or similar interest in the situs of the

       body of water itself.” Choice, 2012 IL App (1st) 102877, ¶ 49.

¶ 34          Similarly, in Frayne v. Dacor Corp., 362 Ill. App. 3d 575 (2005), our appellate court

       affirmed summary judgment for various municipal fire protection districts who controlled and

       supervised a dive rescue training exercise during which a firefighter participating in the exercise

       drowned. Our appellate court held that, although the fire protection districts controlled the




                                                         11
       exercise, they had no authority to control, supervise, or maintain the lake where the exercise and

       the drowning occurred. Id. at 581.

¶ 35          Likewise, in Ward v. Myah’s Children Connection, Inc., 2018 IL App (3d) 160637-U, we

       affirmed the dismissal of a third-party complaint for contribution against the Peoria Park District

       under section 3-110. The plaintiff had sued a daycare center when a child in its care wandered

       away from a playground built and maintained by the park district and drowned in the flood

       waters of the Illinois River, which was adjacent to the playground. The Plaintiff alleged that the

       park district had engaged in willful and wanton conduct by: (1) building and maintaining a

       playground near the river; (2) failing to install a permanent fence or temporary fencing to limit

       access to the river; and/or (3) failing to close the playground or prevent use of the playground

       while the river was above flood stage levels. Id. ¶ 4. Following McCoy, we held the park district

       was immune from liability under section 3-110 because there were no allegations that it owned

       or controlled the river or any part of the river, and “control over the land adjacent to the river did

       not give the Park District control over the river.” Id. ¶ 12. We found the case to be analogous to

       McCoy, wherein a public entity controlled the sea wall adjacent to the river where the decedent

       drowned, but did not control the river itself. Id. ¶ 11.

¶ 36          Following McCoy, Choice, Frayne, and Ward, we hold that the Township is immune

       from liability for the decedents’ deaths under section 3-110. The undisputed facts in this case

       establish that the Township did not own, control, manage, or supervise the river in which the

       decedents drowned. Accordingly, the plain and unambiguous terms of section 3-110 entitle the

       Township to absolute, unqualified immunity in this matter.

¶ 37          The Plaintiffs argue that absolving the Township of liability pursuant to section 3-110

       would be an “absurd” result because: (1) the bridge at issue is within the Township’s


                                                         12
       maintenance jurisdiction; (2) the purpose of the bridge is to traverse the creek, and the purpose of

       the bridge’s guardrails is to keep travelers on the road and out of the water; (3) the “injury”

       began when the Plaintiffs’ decedents encountered the flooding conditions on the Township’s

       road and lost control of the car; (4) the accident was caused by the Township’s negligence, even

       though the decedents “happened to end up in the water”; and (5) “just because an injury occurs

       adjacent to a waterway cannot insulate an otherwise liable entity even if that entity does not

       control any aspect of the waterway.”

¶ 38           The Plaintiffs’ arguments contradict the plain terms of section 3-110 and our appellate

       court’s holdings in McCoy and its progeny. In McCoy, we held that a public entity was not liable

       for a decedent’s drowing death even though it controlled the seawall surface from which the

       decedent fell into the river, it had a duty to maintain that surface, it failed to properly maintain

       that surface, and its failure to repair the crumbled and dilapidated condition of the seawall

       surface could have been a contributing cause of the decedent’s fall into the river. In Choice and

       Ward, we held that the fact that a public entity owns or controls property adjacent to a river

       where a decedent drowns does not mean that it controls or supervises the river. Thus, even if the

       public entity fails to adequately protect persons using its land from the dangers posed by an

       adjacent river (for example, by failing to close the public land adjacent to the river, failing to

       erect barriers to the river, or failing to properly maintain the land), section 3-110 immunity

       precludes liability for injuries that occur in, on, or adjacent to the river. McCoy, 334 Il. App. 3d

       at 468; Choice, 2012 IL App (1st) 102877, ¶ 49; Ward, 2018 IL App (3d) 160637-U, ¶¶ 11-12.

¶ 39           Even if we were to agree with the Plaintiffs’ argument that the application of section 3-

       110 in this manner leads to an “absurd” and “ludicrous” result in this case, we cannot ignore the

       unambiguous requirements of section 3-110. See Choice, 2012 IL App (1st) 102877, ¶ 27


                                                         13
       (although “we must assume that the legislature did not intend to create an absurd or unjust result

       ***, we are also mindful that the language of the statute is the surest and most reliable indicator

       of legislative intent, and where that language is clear and unambiguous, we must apply that

       language without further aids of statutory construction”).

¶ 40          The Plaintiffs suggest that a public entity’s duty to maintain roads within its jurisdiction

       in a safe condition for use by the general public overrides the immunity provisions contained in

       Article III of the Act, including section 3-110. The Plaintiff points to section 3-102(a) of the

       Act, which provides that:

                   “[e]xcept as otherwise provided in this Article, a local public entity has

                   the duty to exercise ordinary care to maintain its property in a

                   reasonably safe condition for the use in the exercise of ordinary care of

                   people whom the entity intended and permitted to use the property in a

                   manner in which and at such times as it was reasonably foreseeable that

                   it would be used, and shall not be liable for injury unless it is proven that

                   it has actual or constructive notice of the existence of such a condition

                   that is not reasonably safe in reasonably adequate time prior to an injury

                   to have taken measures to remedy or protect against such condition.”

                   745 ILCS 10/3-102(a) (West 2012).

       The Plaintiffs characterize the Township’s failures to close Ballou road, to erect

       barricades, to place warning signs, and to alter and/or improve the road conditions to

       prevent or reduce flooding as a breach of the Township’s duty to maintain roads

       within its jurisdiction pursuant to section 3-102(a). They contend that, because it is

       undisputed that the Township had actual notice of the flooding on Ballou road near


                                                        14
       the bridge on the day of the accident, section 3-102(a) renders the Township liable

       for the decedents’ deaths notwithstanding section 3-110 and the other immunities

       conferred in Article III of the Act.

¶ 41           We do not find these arguments to be persuasive. As our supreme court has noted,

       section 3-102(a) provides that a local public entity has a duty to maintain its property “[e]xcept

       as otherwise provided in this Article.” (Emphasis added.) 745 ILCS 10/3-102(a) (West 2012);

       West v. Kirkham, 147 Ill.2d 1, 14 (1992). It is “otherwise provided” in section 3-110, which is

       located in Article III of the Act together with section 3-102(a), that a public entity is not liable

       “for any injury occurring on, in, or adjacent to any waterway, lake, pond, river or stream not

       owned, supervised, maintained, operated, managed or controlled by the local public entity.” 745

       ILCS 10/3-110 (West 2012). Unlike immunities conferred by other sections of Article III,

       section 3-110 does not state that the immunity it prescribes is subject to the duty to maintain

       codified in section 3-102(a). 1 Rather, it creates an absolute and unqualified immunity from

       liability for the category of injuries it identifies. “We may not depart from the plain language of

       an unambiguous statute by reading into it exceptions, limitations, or conditions not expressed by

       the legislature.” Taylor v. Pekin Insurance Co., 231 Ill. 2d 390, 395 (2008); see also Sinkus v.

       BTE Consulting, 2017 IL App (1st) 152135, ¶ 14.

¶ 42           Accordingly, even assuming that the Township had a duty to take the measures urged by

       the Plaintiffs, that it had actual notice of the hazardous flood conditions, and that it breached its

       duty to the Plaintiffs, it is immune from lability in this case. Because we hold that summary

       judgment for the Township was proper under section 3-110 of the Act, we do not address the


       1
        See 745 ILCS 3-105(c) (West 2012) (providing that a public entity is immune from liability for injuries
       caused by the effects of weather conditions on public roads, but stating that “[n]othing in this Section
       shall relieve the local public entity of the duty to exercise ordinary care in the maintenance of its property
       as set forth in Section 3-102.”
                                                             15
       Township’s assertions of immunity under other sections of the Act or the Plaintiffs arguments on

       those issues.

¶ 43                                           CONCLUSION

¶ 44          For the foregoing reasons, we affirm the judgment of the circuit court of Will County

       granting the Township’s motion for summary judgment and denying the Plaintiffs’ motion for

       partial summary judgment.

¶ 45          Affirmed.




                                                     16